NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 	
Rejoin claim 10. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-10 is the recitation in claim 1 of a crosslinked polyvinylidene fluoride-based is not more than 80 kg/m3 and an average cell diameter of the foam is not less than 150 µm and not more than 500 µm. 
The closest prior art is that previously made of record:  Jacobs et al. (US 2007/0293592). 
Jacobs et al. teach a fluoropolymer foam, wherein the foam is produced using copolymers of polyvinylidene fluoride copolymers with comonomers of hexafluoropropylene. See ¶35. The foams have a density of, for example 110 kg/m3 and an average cell size of, for example 221 µm (Example 5) or a density of 30 kg/m3 and an average cell diameter of 134 µm (Example 8). The resin is crosslinked and foamed. 
In Examples of Jacobs et al., foams are made entirely of vinylidene fluoride hexafluoropropylene copolymers having a melting point of, for example, 117ºC. See Example 8, ¶48 and Tables 1 and 2. Jacobs discloses that other comonomers such as tetrafluoroethylene can be included in the copolymers of the invention. ¶37. The vinylidene fluoride is present in an amount of at least 60wt% and preferably 85wt% of the copolymers. See ¶39.  Crosslinking agents such as triallylcyanurate can be included in the foams of Jacobs et al. See ¶12. Jacobs teaches that the foams can be crosslinked by adding crosslinking agent or by irradiation.
Jacobs fails to disclose a foam which has both a density less than 80 kg/m3 and a cell diameter of not less than 150 µm and not more than 500 µm. Jacobs fails to provide any teaching on how to achieve both the claimed density and cell diameter simultaneously. The instant specification provides evidence that embodiments which fall within the teachings of Jacobs have different properties than the instantly claimed foams, which simultaneously given a density of less than 80 kg/m3 and an average cell diameter of not less than 150 µm and not more than 500 µm.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766